Judge Irvins
delivered the following dissenting opinion, in which Chief Judge Alvey concurred:
We regret our inability to concur with the majority of the Court in remanding this case for a new trial. We agree with them in thinking an error was committed in laying down the rule for the measure of damages .in the case, and that the rule for the admeasurement of damages in a case of trover, which this is, has been correctly stated in the opinion of Judge Bryan speaking for the majority of the Court. We are of opinion, however, that the judgment should be reversed without allowing a new trial, because of the error, as we regard it, of the Court, in refusing a non-suit, for non-compliance with the rule security for costs, when motion was made therefor. This rule was asked for and laid on the 23rd of September, 1889. Section 9 of Art. 24 of the Code provides, that when such ruléis laid “the plaintiff shall have until the second day of the next term to comply *397therewith, and on his failure to do so, he shall he non-suited.”
When the rule was laid, the plaintiff hy the statute had till the second day of the next term to comply with it, and no longer. When the January Term came, and the rule was not complied with, the defendants were entitled to have the plaintiffs nonsuited upon motion therefor. At that term no motion was made fo'r non-suit. It was not made till September Term, 1890. We were told at the hearing that meanwhile the case went on the stet docket; hut the record does not show this; and it does not show that the case was regularly continued and was so brought forward. It does not appear that defendants ever assented to a continuance so as to work a waiver of their rights, under it, as was ruled in State, use of Wilson vs. McCarty, 60 Md., 375, had been done in that case hy consent given at a term subsequent to the expiration of the rule. The appellant had waived nothing. He had simply delayed making the motion for nonpros.
It has been contended that being a statute of indemnity, it was perfectly competent for the Court to extend the rule, or accept deposit of costs at any time before trial actually had. This it is said has been the practice in Baltimore and elsewhere in the State. It has certainly not been universal. It has never been the practice or construction of the statute in the circuits which we represent. In our opinion it ought not to be the practice, for it is directly contrary to the statute. And we do not think that the McCarty Case justifies anything beyond acceptance of compliance at the moment motion is made for non pros., and even that we think unwarranted hy the statute. It certainly gives no countenance to an enlargement of the rule. Here acceptance of deposit was secured several days after motion for judgment for non-compliance. It is a statute of indemnity, hut that indemnity is to be furnished hy a time fixed hy *398the statute, which no power is given to the Court to enlarge. That rule may he waived by the party defendant, and a new rule may be laid on his motion, but his right under the statute is fixed and certain. It says the plaintiff “shall be nonsuited,” for non-compliance by the time set. It is peremptory, and the Court has no right against the will of the defendant to deny him his motion for non-suit.
In Morse vs. Rankin, 51 Conn., 327, the lower Court allowed the plaintiff to give bond before trial, and proceeded to hear the case. The Appellate Court reversed the judgment, and said the statute which provided that when the suit was sued out, the party being a .non-resident, should give bond for costs, was peremptory, and the Court erred in accepting bond afterwards.
In Illinois, the statute provides that the suit shall be dismissed, if, when action is commenced the non-resident plaintiff does not give bond for costs. In Ripley vs. Morris, 2 Gilman, 381, on that statute, it was ruled that it was peremptory.
In Stillman, Marvin & Hall vs. Dunklin, 48 Alabama, 175, on a statute similar to the Illinois’ statute, a like ruling was made. In that case there had been continuances from term to term, and the motion was not made for dismissal until the term when it was acted on by the Court, and the case was dismissed. On appeal the Court said the statute was ££a peremptory command.” ££Its meaning and purpose are perfectly clear from all doubt. The Court has no discretion but to execute it, when called on to do so in the proper way; that is on motion made in the cause by a party entitled to its benefit.”
The Court further said, with reference to the time when the motion was made: ££In such case the Court ’has no power to imply a limitation by construction. This would be equivalent to a judicial amendment of the law which Courts are not authorized to make. ” In Colorado a like *399provision exist^, and in Sutro vs. Simpson, 14 Fed. Rep., 370, the United States Circuit Court for Colorado decided that a bond given two days after writ issued came too late, and suit was dismissed. And the Court of Appeals of Colorado in Edgar Gold and Silver Mining Co. vs. Taylor, 10 Col., 110, decided that tender of costs bond in Court after action brought, though before motion to dismiss entered, came too late. All these statutes are, like ours, statutes of indemnity, hut the Courts were not allowed to relieve the plaintiff from stringent requirements of the statute as to the time when that indemnity should he given.
Our statute is as imperative as any of the statutes of the States, whose decisions we have cited. Its language could not he more positive. It fixes a date before which the security for costs must he given, and does not leave it to the Court in its discretion to fix a date conformable to the probable convenience of the party laid under rule; and if the rule he not complied with by the time fixed by the statute, the statute then proceeds to direct that the ‘ £ plaintiff shall he nonsuited. ’ ’
No discretion is left the Court to consider excuses and extend the time. If the statute had intended that for good cause shown the rule might he extended, it would have said so, and would not have positively directed a non-suit for non-compliance.' The Court has no more discretion to extend for a day than it would have, in the face of the statute, to extend the time till the succeeding term after default. The language is so positive that any implication of discretion to enlarge the rule is, we think, absolutely excluded, and there is no escape from executing the statute’s discretion. From the time of default the appellants were entitled to be fully discharged from responding to the suit, and to judgment for costs. For the Court, nine months after failure to comply with the rule laid under the statute, to deny non-suit, and allow *400deposit of costs, and compel trial, was, in our opinion, fatal error. Chief Judge Alvey bids me say he concurs with me in these views.
(Filed 17th June, 1891.)